     Case 1:18-cv-11642-VM-DCF Document 181-3 Filed 11/04/20 Page 1 of 9




                                 Exhibit C




November 4, 2020                          Baliga v. Link Motion Inc. et al., No. 1:18-cv-11642
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page12ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page23ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page34ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page45ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page56ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page67ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page78ofof89
Case
 Case1:18-cv-11642-VM-DCF
      1:18-cv-11642-VM-DCF Document
                            Document181-3 Filed05/29/20
                                     154 Filed  11/04/20 Page
                                                          Page89ofof89
